Citation Nr: 0308381	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  00-20 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increase in the initial evaluation for 
herpes simplex, evaluated as noncompensably disabling from 
September 29, 1998, and 10 percent disabling from August 30, 
2002.  

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from March 1978 to March 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In March 2001, the veteran testified 
before the undersigned Veterans Law Judge at a hearing at the 
RO.  A transcript of the hearing is of record.  

This case was previously before the Board in June 2001, at 
which time it was remanded to the RO for further action.  The 
case was retuned to the Board in January 2003.  

REMAND

The record reflects that the RO sent the veteran a letter in 
July 2001 which generally requested him to identify pertinent 
health care providers.  It also requested the veteran to 
either complete authorization forms necessary for the RO to 
obtain records from such health care providers or to obtain 
and submit the pertinent records himself.  However, the RO 
failed to specifically inform the veteran that the records of 
Siyadath Rabbaig, M.D., are necessary to substantiate his 
claim for a higher initial evaluation for herpes simplex and 
that he should either submit Dr. Rabbaig's pertinent records 
or provide the RO with authorization to obtain those records.

In addition, in October 2002, the veteran's representative 
informed the RO that the veteran had recently undergone a 
hearing test and that he would be submitting the results of 
the test.  To date the hearing test results have not been 
received, and the RO has not informed the veteran of the time 
limit for submitting such evidence.

In light of these circumstances, the Board has determined 
that further development of the record is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should inform the veteran that 
he should either submit the results of 
the recent hearing test and the treatment 
records of Dr. Rabbaig, or provide 
appropriate authorization for the RO to 
obtain such evidence.  The RO should also 
inform the veteran that he should submit 
or provide appropriate authorization for 
the RO to obtain any other records 
pertaining to treatment or evaluation of 
him for herpes simplex or hearing loss 
during the period from September 29, 
1998, to the present.  The RO must also 
inform the veteran that the authorization 
or evidence must be submitted within one 
year of the date of the RO's notification 
letter.  If the veteran submits 
authorization to obtain additional 
evidence, the RO should take appropriate 
steps to obtain such evidence.  

2.  When the above development has been 
completed, the RO should undertake any 
other indicated development, to include 
obtaining current VA examinations of the 
disabilities at issue.

3.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




